IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


IN RE: PETITION OF THE BOROUGH :   No. 358 MAL 2015
OF DOWNINGTOWN                 :
                               :   Petition for Allowance of Appeal from the
                               :   Order of the Commonwealth Court
PETITION OF: FRIENDS OF KARDON :
PARK AND ANN FELDMAN           :
                               :
                               :
IN RE: PETITION OF THE BOROUGH :   No. 359 MAL 2015
OF DOWNINGTOWN                 :
                               :   Petition for Allowance of Appeal from the
                               :   Order of the Commonwealth Court
PETITION OF: FRIENDS OF KARDON :
PARK AND ANN FELDMAN           :
                               :
                               :
IN RE: PETITION OF THE BOROUGH :   No. 360 MAL 2015
OF DOWNINGTOWN                 :
                               :   Petition for Allowance of Appeal from the
                               :   Order of the Commonwealth Court
                               :
PETITION OF: FRIENDS OF KARDON :
PARK AND ANN FELDMAN           :
                               :
                               :
IN RE: PETITION OF THE BOROUGH :   No. 361 MAL 2015
OF DOWNINGTOWN                 :
                               :   Petition for Allowance of Appeal from the
                               :   Order of the Commonwealth Court
PETITION OF: FRIENDS OF KARDON :
PARK AND ANN FELDMAN           :
IN RE: PETITION OF THE BOROUGH :   No. 410 MAL 2015
OF DOWNINGTOWN                 :
                               :
                               :
PETITION OF: BOROUGH OF        :   Petition for Allowance of Appeal from the
DOWNINGTOWN, COUNCIL OF THE    :   Order of the Commonwealth Court
BOROUGH OF DOWNINGTOWN,        :
PROGRESSIVE HOUSING VENTURES, :
LLC AND J. LOEW & ASSOCIATES, INC. :
                                   :
IN RE: PETITION OF THE BOROUGH :       No. 411 MAL 2015
OF DOWNINGTOWN                     :
                                   :
                                   :
PETITION OF: BOROUGH OF            :   Petition for Allowance of Appeal from the
DOWNINGTOWN, COUNCIL OF THE        :   Order of the Commonwealth Court
BOROUGH OF DOWNINGTOWN,            :
PROGRESSIVE HOUSING VENTURES, :
LLC AND J. LOEW & ASSOCIATES, INC. :
                                   :
IN RE: PETITION OF THE BOROUGH :       No. 412 MAL 2015
OF DOWNINGTOWN                     :
                                   :
                                   :
PETITION OF: BOROUGH OF            :   Petition for Allowance of Appeal from the
DOWNINGTOWN, COUNCIL OF THE        :   Order of the Commonwealth Court
BOROUGH OF DOWNINGTOWN,            :
PROGRESSIVE HOUSING VENTURES, :
LLC AND J. LOEW & ASSOCIATES, INC. :
                                   :
IN RE: PETITION OF THE BOROUGH :       No. 413 MAL 2015
OF DOWNINGTOWN                     :
                                   :
                                   :
PETITION OF: BOROUGH OF            :   Petition for Allowance of Appeal from the
DOWNINGTOWN, COUNCIL OF THE        :   Order of the Commonwealth Court
BOROUGH OF DOWNINGTOWN,            :
PROGRESSIVE HOUSING VENTURES, :
LLC AND J. LOEW & ASSOCIATES, INC. :
                                   :
                                   :
                                   :
                                   :
IN RE: PETITION OF THE BOROUGH :       No. 424 MAL 2015
OF DOWNINGTOWN                     :
                                   :   Petition for Allowance of Appeal from the
                                   :   Order of the Commonwealth Court
PETITION OF: KIM MANUFACTURING :
COMPANY AND STEWART HALL, L.P. :
                                   :
                                   :
                               :
IN RE: PETITION OF THE BOROUGH :            No. 425 MAL 2015
OF DOWNINGTOWN                 :
                               :            Petition for Allowance of Appeal from the
                               :            Order of the Commonwealth Court
PETITION OF: KIM MANUFACTURING :
COMPANY AND STEWART HALL, L.P. :
                               :
                               :
IN RE: PETITION OF THE BOROUGH :            No. 426 MAL 2015
OF DOWNINGTOWN                 :
                               :            Petition for Allowance of Appeal from the
                               :            Order of the Commonwealth Court
PETITION OF: KIM MANUFACTURING :
COMPANY AND STEWART HALL, L.P.
                               :
                               :
                               :
IN RE: PETITION OF THE BOROUGH :            No. 427 MAL 2015
OF DOWNINGTOWN                 :
                               :            Petition for Allowance of Appeal from the
                               :            Order of the Commonwealth Court
PETITION OF: KIM MANUFACTURING :
COMPANY AND STEWART HALL, L.P. :


                                       ORDER


PER CURIAM


      AND NOW, this 17th day of February, 2016, the Petitions for Allowance of Appeal at

410-413 MAL 2015 are GRANTED as to the following issues, as framed by Petitioners:


      a.    Where a municipality has satisfied the requirement to dispose of
            condemned property under Section 310(a) of the Eminent Domain
            Code by abandoning the purpose for which the property was
            condemned, does the Donated or Dedicated Property Act, Act of Dec.
            15, 1959, P.L. 1772, 53 P.S. §§ 3381, et seq. (the “DDPA”)
            nonetheless require judicial approval before a municipality may
            dispose of that property?
      b.     Where a municipality intends to abandon property acquired by
             condemnation and where that intent is coupled with external acts to
             achieve such abandonment, has the purpose of the property been
             “abandon[ed]” for purposes of Section 310(a) of the Eminent Domain
             Code?

Furthermore, the Petitions for Allowance of Appeal at 358-361 MAL 2015 and 424-427 MAL

2015 are GRANTED, LIMITED TO the following issues:

      a.     Does the removal of Project 70 Act deed restrictions also remove all
             public trust interests in dedicated parkland, such that judicial review of the
             sale of such parkland would no longer be required under the Donated or
             Dedicated Property Act, 53 P.S. §§ 3381-3386?

      b.     May municipalities convey private development easements over public
             parkland without first obtaining Orphans’ Court approval under the DDPA?

The Prothonotary is directed to consolidate these matters for argument.


      Mr. Justice Eakin did not participate in the decision of this matter.